Citation Nr: 0945853	
Decision Date: 12/02/09    Archive Date: 12/08/09

DOCKET NO.  08-01 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to a disability evaluation in excess of 10 
percent for arthritis of the left knee.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel

INTRODUCTION

The Veteran served on active duty from May 1968 to May 1972.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, which continued a 10 percent evaluation for 
arthritis of the left knee. 

In May 2009, the Veteran testified before the undersigned 
Veterans Law Judge via videoconference.  A copy of the 
hearing transcript is of record and has been reviewed.

In July 2009, the Veteran submitted additional medical 
evidence along with a waiver of initial RO consideration.


FINDINGS OF FACT

1.  There is evidence of arthritis and crepitus of the left 
knee.  Range of left knee motion is from 5 to 110 degrees, at 
worse, and there is no evidence of recurrent subluxation or 
lateral instability of the left knee.

2.  The Veteran has not submitted evidence tending to show 
that his service-connected left knee arthritis requires 
frequent hospitalization, is unusual, or causes marked 
interference with employment.


CONCLUSION OF LAW

The criteria for a disability evaluation in excess of 10 
percent for left knee arthritis are not met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5260, 5261 
(2009).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. at 486.

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).

A recent decision by the United States Court of Appeals for 
the Federal Circuit has addressed the amount of notice 
required for increased rating claims, essentially stating 
that general notice is adequate and notice need not be 
tailored to each specific veteran's case.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008), rev'd sub nom. Vazquez-Flores 
v. Shinseki, Nos. 2008-7150, 2008-7115 (Fed. Cir. Sept. 4, 
2009).  The Veteran was sent letters in January 2007 and 
April 2008 explaining that the Veteran must provide, or ask 
the Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has; the relevant 
diagnostic codes; and examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  The Veteran has 
received adequate notice regarding his increased rating 
claim.  

VA also has a duty to assist the Veteran in the development 
of the claim. This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).

The claims folder contains service treatment records, VA 
medical evidence, and a hearing transcript.  The Veteran was 
medically evaluated in conjunction with this claim, and 
testified at a personal hearing.  

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

II.  Legal Criteria - Increased Rating

The Veteran contends that his left knee disability is more 
disabling than contemplated by the current evaluation.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (rating 
schedule), found in 38 C.F.R. Part 4. Disability ratings are 
intended to compensate impairment in earning capacity due to 
a service-connected disorder.  38 U.S.C.A. § 1155 (West 
2002).  Evaluation of a service-connected disorder requires a 
review of the Veteran's entire medical history regarding that 
disorder.  38 C.F.R. §§ 4.1, 4.2 (2009); Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt 
arises regarding the degree of disability, such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 4.3 (2009).  
If there is a question as to which evaluation to apply to the 
Veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating. Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2009).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, as is here, the present level of disability is of 
primary concern.  Although a rating specialist is directed to 
review the recorded history of a disability in order to make 
a more accurate evaluation, see 38 C.F.R. § 4.2 (2009), the 
regulations do not give past medical reports precedence over 
current findings. Francisco v. Brown, 7 Vet. App. 55 (1994).  
A decision of the United States Court of Appeals for Veterans 
Claims (Court) has held that in determining the present level 
of a disability for any increased evaluation claim, the Board 
must consider the application of staged ratings.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  In other words, where 
the evidence contains factual findings that demonstrate 
distinct time periods in which the service- connected 
disability exhibited diverse symptoms meeting the criteria 
for different ratings during the course of the appeal, the 
assignment of staged ratings would be necessary.

The Veteran's service-connected left knee disability is 
currently assigned a 10 percent evaluation pursuant to 
Diagnostic Code 5010.  Traumatic arthritis established by x-
ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5003-5010.

Diagnostic Code 5260 provides for the evaluation of 
limitation of flexion of the knee.  A noncompensable rating 
will be assigned for limitation of flexion of the knee to 60 
degrees; a 10 percent rating will be assigned for limitation 
of flexion of the knee to 45 degrees; a 20 percent rating 
will be assigned for limitation of flexion of the knee to 30 
degrees; and a 30 percent rating will be assigned for 
limitation of flexion of the knee to 15 degrees.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5260.

Diagnostic Code 5261 provides for the evaluation of 
limitation of extension of the knee.  A noncompensable rating 
is warranted when leg extension is limited to 5 degrees.  A 
10 percent evaluation is warranted when it is limited to 10 
degrees, and a 20 percent evaluation is warranted when it is 
limited to 15 degrees.  Extension limited to 20 degrees 
warrants a 30 percent evaluation, extension limited to 30 
degrees warrants a 40 percent evaluation, and a 50 percent 
evaluation contemplates extension limited to 45 degrees.

Standard motion of a knee is from 0 degrees extension to 140 
degrees flexion.  38 C.F.R. § 4.71, Plate II.

In VAOPGCPREC 9-04, the General Counsel held that separate 
ratings may be assigned for limitation of flexion and 
limitation of extension of the same knee. VAOPGCPREC 9-04 
(Sept. 17, 2004), 69 Fed. Reg. 59990 (2007).  Specifically, 
where a Veteran has both a limitation of flexion and a 
limitation of extension of the same leg, the limitations must 
be rated separately to adequately compensate for functional 
loss associated with injury to the leg. Id.

With any form of arthritis, painful motion is an important 
factor of disability.  See 38 C.F.R. § 4.59 (2009).  The 
intent of the rating schedule is to recognize painful motion 
or periarticular pathology as productive of disability.  It 
is the intention to recognize actually painful, unstable, or 
maligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  The 
joints involved should be tested for pain on both active and 
passive motion, in weight bearing and nonweight-bearing and, 
if possible, with range of the opposite of the opposite 
undamaged joint.  38 C.F.R. § 4.59.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5257, for other 
impairment of the knee, assignment of a 10 percent rating is 
warranted when there is slight recurrent subluxation or 
lateral instability, a 20 percent rating when there is 
moderate recurrent subluxation or lateral instability, and a 
30 percent evaluation for severe knee impairment with 
recurrent subluxation or lateral instability.

III. Analysis

As indicated, Diagnostic Code 5010 directs that traumatic 
arthritis be rated as degenerative arthritis.  In this case, 
the medical evidence reflects that the Veteran does not meet 
even the noncompensable evaluation for limitation of flexion 
or extension of the left knee.  Range of left knee motion on 
a February 2007 VA examination was from zero to 120 degrees, 
and from 5 to 110 degrees on August 2009 VA Orthopedic 
Surgery Consultation.  Accordingly, a higher evaluation is 
not warranted under either Diagnostic Code 5260 or 5261.

The Board has also considered whether a higher disability 
evaluation is warranted on the basis of functional loss due 
to weakness, fatigability, incoordination, or pain on 
movement of a joint under 38 C.F.R. §§ 4.40, 4.45, and 4.59; 
see DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, while 
there was evidence of painful motion, the February 2007 VA 
examiner specifically indicated that there was no additional 
loss of motion on repetitive use.  There were insufficient 
signs of weakness, deformity, atrophy or other abnormality to 
warrant more than a minimal compensable evaluation for left 
knee pathology.  Consequently, the Board does not find 
symptoms or pathology creating impairment that would warrant 
a higher evaluation for functional impairment due to pain on 
left knee motion.

Moreover, the Board finds that a separate evaluation based on 
evidence of recurrent subluxation or lateral instability is 
not warranted.  While there was evidence of crepitus of the 
left knee on February 2007 VA examination and August 2009 VA 
consultation, there was no objective evidence of instability 
of the left knee on either evaluation.  Moreover the August 
2009 note specifically noted that the medial and lateral 
collateral joints were stable, there was no evidence of 
effusion; and the Veteran had negative anterior/posterior 
drawer signs. 
  
Following the February 2007 examination, including during his 
personal hearing in May 2009, the Veteran has claimed an 
increase in left knee pathology.  However, the clinical data 
does not reflect any increase in left knee disability and 
another examination is not necessary.  As discussed above, 
the left knee was evaluated in August 2009 and no significant 
increase in left knee pathology was identified.  The claim of 
increased symptomatology is not consistent with the objective 
evidence of record and an additional examination is not 
necessary to accurately assess the degree of left knee 
impairment exhibited.  

As the preponderance of the evidence is against the claim for 
an increased rating, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Moreover, based 
upon the guidance of the Court in Hart, supra, the Board has 
considered whether a staged rating is appropriate, however, 
in the present case, no additional staged ratings are 
warranted.

Finally, to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment. 38 C.F.R. § 
3.321(b)(1) (2009).  The criterion for such an award is a 
finding that the case presents an exceptional or unusual 
disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical application of 
regular schedular standards. The Court has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court further held that the Board must address referral 
under 38 C.F.R. §3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

During the February 2007 VA examination, the Veteran reported 
that he was having trouble performing his job duties as an 
employee in the Laundry Department at a VA Medical Center.  
In this regard, the Veteran submitted May 2008 correspondence 
from his supervisors.  They indicated that, in the prior 
year, the Veteran had experienced problems performing his job 
duties because he is not as mobile as his job requires.  It 
was noted that the Veteran's job requires him to be on his 
feet, walking and pushing heavy carts, during his 8-hour 
shift.  The supervisors have observed the Veteran limping, 
and in pain, at times.  

38 C.F.R. § 4.1 stipulates that "[g]enerally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  Factors such as requiring periodic medical 
attention are clearly contemplated in the Schedule and 
provided for in the ratings assigned therein.

What the evidence does not show is that, at any time during 
the current appeal, did the Veteran's service-connected left 
knee arthritis result in unusual disability or impairment 
that rendered the criteria and/or degrees of disability 
contemplated in the Schedule impractical or inadequate.  The 
Board also points out that in addition to his left knee 
arthritis, the Veteran is also in receipt of a 10 percent 
rating for shell fragment wound of the left knee, which also 
affects both flexion and extension of the left knee.  Thus, 
consideration of the provisions set forth at 38 C.F.R. 
§ 3.321(b)(1) is not warranted for left knee arthritis for 
any portion of the rating period on appeal.




ORDER

Entitlement to an evaluation in excess of 10 percent for 
arthritis of the left knee is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


